       Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
BRUCE E. KATZ, M.D., P.C d/b/a Juva Skin
and Laser Center, individually and on behalf of all
others similarly situated,

                               P laintif.f,                   20-cv-2897 (PAC)

               - against-                                     OPINION & ORDER

FOCUS FORWARD LLC,

                               Defendant.
--------------------------------------------------------X
       Defendant Focus Forward, LLC ("Defendant") moves under Federal Rule of Civil

Procedure 12(b)(6) to dismiss Plaintiff Bruce E. Katz, M.D., P,C. d/b/a Juva Skin and Laser

Center ("Plaintifi")' s complaint. The precise issue is whether a faxed invitation to participate in

a market research survey in exchange for money constitutes an "advertisement" under the

Telephone Consumer Protection Act of 1991, as amended by the Junk Fax Prevention Act of

2005, 47 U.S.C. § 227(b)(l)(C) (the "TCPA") and implementing regulations thereunder. The

Second Circuit has yet to rule on this precise issue. 1 The Court determines that the statute does

not cover this type of faxed invitation and accordingly grants the Defendant's motion to dismiss.

                                              BACKGROUND

       Defendant is a for-profit limited liability company that conducts market research through

surveys to collect information for its clients. Compl. ft 11-13, ECF No. 1. Defendant sent

Plaintiff, a professional corporation, two facsimile transmissions (the "Faxes") seeking



1
 There is not any district-level caselaw within the Second Circuit on whether faxed invitations to
complete a survey for money are "advertisements," either. Carolyn M. Machonis, O.T., PLLC v.
Universal Survey Center, Inc., No. 18cvl0978, 2020 U.S. Dist. LEXIS 31330, at *l (S.D.N.Y.
Feb. 21, 2020) addressed this issue, butMachonis was a Report and Recommendation (R&R)
and the case settled before Judge Nathan ruled on adopting the R&R.
                                                  l
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 2 of 16




participants for market research studies on or about September 12, 2019 and October 25, 2019,

respectively. Comp!. ,r,r 3, 14. The Faxes are the basis of this action. Plaintiff attached a copy

of the September 12th fax to its complaint as Exhibit A, reproduced here in full:


                                                                                                                                                        '"
           >> FocusFORWARO
                                                                                                                    Date: S..ptemb•r 11, 2019
                                                                                                                                 From: Jack Thoma•
                                                                                                                   F'h<ffl1,:     '115.3117,AOOO, X233
                                                                                                                                               RIEF: NP61f

          ATTENTION, NURSE PRACTITIONERS
          W<1 .,,. ourrer>tly conduotlhS a markei r••••r•h study amonsn Nurse Prs1.:tl!loners and
          Phv•lcian A..lstant, working In OermatoloSY offices, re;ard!ns th1t pre,orlptlon of
          topk:al products, and wo~ld llke to Include your opinions. W,; are partk:ularly Interested
          In speakln11 with those who work In Group Practices with Corpor•~ Ownership or ION.

          In appreciation of the value of your tlmi,, we are offering an honor•rium of $150 for
          your partldpatlon In • 90 mlnut• telephone Interview. fnt.,rvlews ""' being scheduled
          between September 11th and 1,3ui, AS. a medical professlooal with expedt;mca in this
          area, your point of vrew would be Invaluable to our researct,.

                                      Please call J~ck at 215,$6?.4000 x2S3
                             to answ1;n• a few qualifying questions for this research.
                                         Please reference project NP619.


                       The study will bl! conducted by a ao minute phone lntel'Vlew.

                   Compen•atlon for thl. study Is an honorarium In th• amount o f ~

                                    When you call, please reference 3tudy NP619,


                if you have rec:elved th1s fax In error, we do apologize for the ir1coovenlern::e,
                               Thank you for your consideration of this study!
                        Ti$ bit !'8m-IWMI Item Ir.I» Lid f,'1;   'i'-0",I,( ""Ui'ltt.$1' ~k. \\-~ lh!li dQ!;-1¥fM<lt.   to (}\,0,w,4,0;),45,
                                                                                             -&4t} WUtVt1~)' Ro~. l'JIJ!,!e 21'::4
                                                                                             Wayf!l!t, 'ftA !!)01)'1
                                                                                             llJ!tll$1AOOO • Fa.: 811}.~&4 03<'1<5
                                                                                             WWW-~lifwd.<!QM




                                                                                 2
       Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 3 of 16




Likewise, Plaintiff attached a copy of the October 25th fax to its complaint as Exhibit B,

reproduced here in full:

                                                                                                                              11,



           } } FoCUSFORWARD

                                                                                                     o,.1e, October 211, 2019
                                                                                                         ..,.,,.,., Jffl< Thom;q
                                                                                                Pl'l<>n•: 21$.367.MIOO, X233
                                                                                                                   RSF: NPA 1311

          ATTENTION~ Nurse, & Phys/clap A$sl1tants
          We are currently conducting a market researcn study amens Nurses and Physlclan
          Assistants who are currently working In a Urology practice of lS or more practicing
          physl,lans, rngardlng e"xperlence treating pitlents with Non-Muscl1t Invasive Bladder
          Cancer, 11110 would !Ike to Include your opinions.

          In appreciation of the value of yo1.1r 1Im11, we are offering an honorarium of $1$0 for
          your participation ln a 45 minute telephone lntervlew, during whl~h Internet access WIii
          be required on a laptop or desktop computer (No Tablets, No Macs). lntervi<,ws are
          being scheduled at vour convenlnce between October 25th and November 1st. tu a
          medll:al professional, your point of view would be Invaluable to our rese•rch,

                                     Please call Jack at 215.367.4000 x233
                            to answer & few quallfylng questions for this research,
                                        Please reference project !IPA 736.



                   The studywlll be conducted throusn a 45 minute telephone Interview.

                   Compensation for this study Is .11n honorarium In the amount or~

                               When you c•II, please reference study NPA 736.



                If you have received this fax In error. we do apol011lze for the ln<otwenlence.
                               Thank you for your <:onsld&ratlon of this stu<l'{I
                                     1,> t,,IJ mm-tN•dtrom fflf• lid, pltaliO tm!J $84•2:lf 1~1
                                 Of te;,t yatJt ntJ!'f',b,et eec:tt wm, ~& dt:1CtJM«it to &1Q.M4,Q346 .

                                                                             ... w,.1 v.J!oy R-, S"'"' 2100
                                                                             W~ne, FA i9091'
                                                                             211Mt7,~,. ¥~ 61(LH4.0346
                                                                              llt'JNt,1i;;,e<4fwd,~m




                                                                        3
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 4 of 16




The Faxes each invite recipients to share their opinions with Defendant in exchange for a $150

"honorarium." Compl. Exs. A, B. They also ask recipients to "call Jack at [phone number] to

answer a few qualifying questions for this research." Id. The Faxes do not offer to sell anything

to recipients, nor do they promote the quality of Defendant's market research services.

        The Faxes are said to be harmful to the Plaintiff because receipt of the Faxes deprived

Plaintiff of the use of its fax machine while it was receiving the Faxes, wore down its fax

machine, and used its paper and toner. 2 Compl. ,r,r 5, 41. Plaintiff alleges that Defendant's other

faxes similarly damaged other putative class members. Id.

        So, on April 8, 2020, Plaintiff filed this putative class action against Defendant alleging

that Defendant violated the TCPA by faxing unsolicited advertisements to Plaintiff and others

without their invitation or permission, "and without compliant opt-out language." Comp!.       ,r 6;
see also id. at ,r 26. The TCPA proscribes the faxing of "unsolicited advertisement[s]" absent an

established business relationship with the recipient and an appropriate opt-out notice on the fax.

47 U.S.C. § 227(b)(l)(C). Courts finding TCPA violations may award injunctive relief and

statutory damages of $500 per violation, which the court may treble if it finds that the defendant

violated the statute willfully or knowingly. 47 U.S.C. § 227(b)(3); Physicians Healthsource, Inc.

v. Boehringer Ingelheim Pharm., Inc., 847 F.3d 92, 94--95 (2d Cir. 2017). Plaintiff seeks all that

relief. Compl. ,r 7.

        Plaintiffs legal theory is that the Faxes are "advertisements" because they are

Defendant's offers "to 'buy' a service from Plaintiff and the putative [c]lass (research study

takers), and Defendant then sells the data collected from this service to its clients and uses it to



2
 Plaintiff further alleges that the Faxes wasted Plaintiffs valuable time. Compl. ,r,i 5, 41. Time
may be money, but the few seconds it takes to read and discard a one-page fax certainly aren't
very much money.
                                                  4
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 5 of 16




make recommendations to its clients." Comp\. ,r 19. Elsewhere, Plaintiff argues that the Faxes

are "advertisements" because they "promote a service to be bought [(answering surveys)] with

profit as its aim." Pl.'s Mem. in Opp'n at 6, ECF No. 17; see also id. at 9.

       On September 11, 2020, 3 Defendant moved to dismiss the complaint under Rule 12(b)(6),

arguing that the Faxes are neither facially "advertisements" nor a pretext for later advertisements.

Def.'s Mem. in Supp. at 10--14, 15-16, ECF No. 16. 4

                                          DISCUSSION

    I. Applicable Law

        A. Standard for Rule 12(b)(6) Motions to Dismiss

       On a motion under Rule 12(b)(6), the court accepts all the complaint's factual allegations

as true, but "[is] not bound to accept as true a legal conclusion couched as a factual allegation."

Papasan v. Allain, 478 U.S. 265,286 (1986). To escape dismissal under Rule 12(b)(6), a

complaint must contain "factual plausibility" sufficient to allow the court "to draw the

reasonable inference that the defendant is liable." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009).

The plaintiffs factual allegations must "raise a right to relief above the speculative level" to

cross "the line from conceivable to plausible." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

570 (2007).

       A court may consider both "the allegations on the face of the complaint" and

"[ d]ocuments that are attached to the complaint or incorporated in it by reference." Roth v.


3
 Defendant's September 11th filing (ECF No. 15) did not meet filing requirements, but
Defendant refiled properly on September 28, 2020 (ECF No. 16).
4 Defendant  also argues that the Faxes are not advertisements sent on behalf of a third party, but
if the Faxes are not "advertisements," then they cannot, by definition, be advertisements sent on
behalf of a third party. Because the Court finds that the Faxes are not "advertisements," it does
not address the third-party issue.

                                                  5
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 6 of 16




Jennings, 489 F.3d 499,509 (2d Cir. 2007). The court may also consider "facts of which judicial

notice may properly be taken under Rule 201 of the Federal Rules of Evidence." 5 In re Merrill

Lynch & Co., Inc., 273 F. Supp. 2d 351,357 (S.D.N.Y. 2003).

        B. Statutory & Regulatory Definitions of" Advertisement"

        The TCP A defines "unsolicited advertisement" as "any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise." 47

U.S.C. § 227(a)(5). Whether a fax is an "advertisement" is a question oflaw for the court. See

Duran, 955 F.3d at 282 n.9 ("Interpretations of statutes are pure questions oflaw .... ") (quoting

United States v. Williams, 733 F.3d 448,452 (2d Cir. 2013)); Matthew N. Fulton, D.D.S., P.C. v.

Enclarity, Inc., 962 F.3d 882,890 (6th Cir. 2020) ("Whether a fax constitutes an unsolicited

advertisement is a question of law.").

        In deciding that question, courts should consider guidance from the FCC, the agency

charged with implementing the TCPA. See King v. Time Warner Cable Inc., 894 F.3d 473,474

(2d Cir. 2018) ("The FCC has the authority to promulgate regulations implementing the

TCPA."); Bais Yaakov of Spring Valley v. Alloy, Inc., 936 F. Supp. 2d 272,282 (S.D.N.Y. 2013)



5
  Defendant indirectly asks the Court to take judicial notice of the industry ethics code to which
it subscribes. Def.'s Mem. in Supp. 6 n.1. The Court declines to do so for three reasons: (1)
public availability is not a sufficient condition triggering judicial notice of a document under
Federal Rule of Evidence 201-if it were, virtually everything on the Internet would be
appropriate for judicial notice, because it is all "publicly available"; (2) if the Court were to take
judicial notice, it would take notice only of the ethics code's existence, not the veracity of its
contents (see Porrazzo v. Bumble Bee Foods, LLC, 822 F. Supp. 2d 406,412 (S.D.N.Y. 2011));
(3) the ethics code is irrelevant to the question of whether the Faxes constitute "advertisements"
(as Defendant says, the code "prohibits market research firms from selling or otherwise
providing personal research respondent information to their clients, for solicitation purposes or
otherwise." Def.'s Mem. in Supp. 14. It sheds no light on whether the Faxes advertised the
commercial availability or quality of Defendant's services).

                                                  6
        Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 7 of 16




("[l]n resolving the matter of whether the faxes at issue constitute advertising it is appropriate for

the Court to adopt a reasonable construction of the TCP A promulgated by the FCC .... ")

(alteration in original, citation omitted). Following Duran v. La Boom Disco, courts within the

Second Circuit do "not decide what degree of deference, if any, [they] owe to FCC Orders

interpreting the TCPA (a question the Supreme Court recently raised, but did not answer6 ••• ).

Instead, [they] merely treat the FCC Orders as persuasive authority .... " 955 F.3d 279, 285

n.21 (2d Cir. 2020).

         47 C.F.R. § 64.1200 contains FCC regulations implementing the TCPA. § 64.1200(a)(4)

proscribes faxing unsolicited advertisements, just as the TCPA does. § 64.1200(f)(l) uses the

TCPA's exact phrasing to define "advertisement," saying "advertisement means any material

advertising the commercial availability or quality of any property, goods, or services." The

FCC's Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991;

Junk Fax Prevention Act of 2005, 71 Fed. Reg. 25967, 25973 (May 3, 2006) (the "2006 Rule")

elaborate on the definition of "advertisement," construing the TCP A to proscribe faxes that are

merely pretext for later advertisements ("Pretext Liability"). The 2006 Rule further states:

         [T]he Commission concludes that any surveys that serve as a pretext to an

         advertisement are subject to the TCPA's facsimile advertising rules. The

         TCPA's definition of 'unsolicited advertisement'           applies to any

         communication that advertises the commercial availability or quality of

         property, goods or services, even if the message purports to be conducting

         a survey.




6
    PDR Network, LLC v. Carlton & Harris Chiropractic, Inc., 139 S. Ct. 2051, 2055-56 (2019).
                                                  7
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 8 of 16




71 Fed. Reg. at 25973. The Second Circuit has recognized Pretext Liability, while the Third

Circuit has not. Compare Boehringer, 847 F.3d at 95-97, with Robert W. Mauthe, M.D., P.C. v.

Optum Inc., 925 F.3d 129, 135 (3d Cir. 2019) ("[W]e have not endorsed and do not now do so

the pretext theory of liability under the TCP A .... ").

    II. Analysis

        "Neither the Second Circuit nor any district courts within the Circuit have specifically

addressed" the issue now before the Court: "whether or when an unsolicited faxed invitation to

participate in a paid survey can constitute an unsolicited 'advertisement' under the TCPA .... "

Carolyn M. Machonis, 0. T., PLLC v. Universal Survey Ctr., Inc., No. l 8cv10978, 2020 U.S.

Dist. LEXIS 31330, at *12 (S.D.N.Y. Feb. 21, 2020). The relevant regulations are not helpful,

because they merely repeat the statutory definition of "advertisement." And the 2006 Rule

discussing pretextual faxes (analyzed below in Part II.B) does not illuminate a path to solving

this question, either. Nonetheless, the TCPA's text gives the Court all it needs to decide this

motion.

        Despite its initial circularity, the TCP A's statutory definition provides courts with a

useful standard, keeping them from resorting to expansive dictionary definitions and subjective

interpretations 7 to discern the meaning of the word "advertisement" under the TCP A. Indeed, a

thorough review of caselaw from neighboring circuits reveals that failure to adhere to the

statutory language alters Congress's clear definition of the word "advertisement" into "a




7
  "[W]hat fax recipients think about the faxes they get is not legally relevant. The meaning of a
statutory term does not depend on the subjective perception of litigants. That is especially so
when, as here, the [TCPA] provides its own precise definition for the term in question."
Fischbein v. Olson Rsch. Grp., Inc., 959 F.3d 559, 566 (3d Cir. 2020) (Jordan, J., dissenting).
                                                  8
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 9 of 16




litigant's wishing well, into which, it sometimes seems, one may peer and find nearly anything

he wishes." Berkey Photo, Inc. v. Eastman Kodak Co., 603 F.2d 263, 273 (2d Cir. 1979).

       Because the Faxes neither advertise "the commercial availability or quality of any

property, goods, or services" nor serve as a pretext for future advertisements, they are not

"advertisements" under the TCPA.

       A. The Faxes Are Not Facially "Advertisements" Under the TCPA

       Here, the Faxes are not facially "unsolicited advertisements" under the TCPA. Accepting

as true Plaintiffs allegations that it had no established business relationship with Defendant and

did not give Defendant permission to send the Faxes, the Court concludes that the Faxes are

unsolicited. But the Court need not accept Plaintiffs legal conclusion that the Faxes constitute

"advertisements," and indeed does not accept it, because the statute's text and the weight of

authority are against Plaintiff's reasoning.

       In support of its position, Plaintiff cites the Third Circuit's recent decision in Fischbein v.

Olson Research Group, 959 F.3d 559, 562-64 (3d Cir. 2020), which held that faxed invitations

to complete surveys for compensation are "advertisements." But Fischbein's reasoning is

unpersuasive, because that court reached its holding by creating a new definition of

"advertisement" and comparing the faxes at issue to that new definition, rather than the statutory

definition. The Fischbein definition of "advertisement" may be fairly stated as: "any material

offering participation in a commercial transaction." The Fischbein court reasoned that because a

fax offering to buy services is just as commercial as a fax attempting to sell services, and "a fax

seeking a response to a survey is seeking a service," 959 F.3d at 562, "[a]n offer of payment in

exchange for participation in a market survey is a commercial transaction, so a fax highlighting

the availability of that transaction is an advertisement under the TCPA." Id. at 564.



                                                  9
     Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 10 of 16




       But the TCPA does not say that any material advertising the availability of a commercial

transaction is an "advertisement." Rather, it clearly states that "advertisements" are "any

material advertising the commercial availability or quality of property, goods, or services." 47

U.S.C. § 227(a)(5) (emphasis added). The Faxes, like those at issue in Fischbein, are requests

for infom1ation which "do not advertise the 'commercial availability or quality' of anything.

Instead, they seek to obtain something-the [plaintiff]'s survey responses." 959 F.3d at 565-66

(Jordan, J., dissenting). "Availability" is "the quality or state of being available." Id. at 566

(quoting Merrianl-Webster.com Dictionary,

https://www.merriamwebster.com/dictionary/availability, accessed 14 Apr. 2020). "Available"

means "present or ready for immediate use." Id. (quoting Merrian1-Webster.com Dictionary,

https://www.merriamwebster.com/dictionary/available, accessed 14 Apr. 2020). Because the

Faxes seek to obtain something, they are "communicating the exact opposite of avai!abi!ity-

[they are] stating a need for something not readily available to the sender." Id. Moreover, the

mere fact that Defendant will profit from survey responses does not mean the Faxes are

"transaction-oriented sales mechanisms," and does not transform them into advertisements.

Exclusively Cats Vet. Hosp., P.C. v. MIA/RIC Rsch., L.L.C., 444 F. Supp. 3d 775, 781 (E.D.

Mich. 2020). Accordingly, the Faxes are not facially "advertisements" under the TCPA.

       Plaintiff's citation to Lyngaas v. J. Reckner Associates, Inc., No. 17-cv-12867, 2018 WL

3634309, at *3 (E.D. Mich. July 31, 2018), in support of its argument that the Faxes are

"advertisements" because "[t]hey are requests to the public for research participants for pay, with

profit as its aim," Pl.'s Mem. in Opp'n at 3, does not persuade the Comt otherwise. Lyngaas

dealt with a fax requesting survey participation in exchange for a "$30 incentive check." 2018

WL 3634309, at *l. Lyngaas relied on Sandusky Wellness Center, LLC v. Medco Health



                                                  10
     Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 11 of 16




Solutions, Inc., 788 F.3d 218, 221-22 (6th Cir. 2015), which "define[d] advertising in relevant

part as 'the action of calling ... a service ... desired to the attention of the public."' Id. at *3.

The Lyngaas court then equated the fax with a want ad (id. at *3 n.2)-because it called to the

public's attention that the defendant desired and was willing to pay for survey takers' services-

and concluded that the fax was an advertisement. B,nt, like the Fischbein court, the Lyngaas

court had to redefine the statutory definition of "advertisement" to reach its conclusion. See

Exclusively Cats, 444 F. Supp. 3d at 784 (criticizing Lyngaas for relying "on a dictionary

definition of 'want advertisement[]' which included offers to buy services," because "if the court

were to consider [that] dictionary definition of 'advertisement' by itself, it could encapsulate all

'public notices'"); Machonis, 2020 U.S. Dist. LEXIS 31330, at *17-*18 (stating that Lyngaas "is

not only inconsistent with all of the other relevant authority that this Court has located, but its

reasoning is [also] unpersuasive," because "the [Lyngaas] court relied on particularly expansive        •
dictionary definitions of the word 'advertising' ... that have not been incorporated into the

statute by Congress, nor adopted by the regulating agency.") (citations omitted). Because it

departs from the statutory definition of "advertisement" to reach its conclusion, L yngaas is

unpersuasive. 8

        Plaintiff urges this Court to follow Fischbein in rejecting Exclusively Cats and Machonis

because they improperly relied upon FCC guidance and legislative history regarding unpaid

telephone surveys rather than faxed invitations to participate in paid surveys. Pl.'s Mem. in

Opp 'n at 7-8. As an initial matter, the Court does not agree that telephone survey requests differ

from faxed survey requests so dramatically that guidance regarding the former is misleading in




8
  Exclusively Cats carries more weight than Lyngaas in any event, as the former is the more
recent decision from the same district court.
                                                  11
     Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 12 of 16




analyzing the latter. Contra Fischbein, 959 F.3d at 563 (criticizing Exclusively Cats and

Machonis for relying on guidance regarding telephone calls because faxes are more costly due to

the use of paper and toner and the recipient's inability to functionally "hang up" to abort

receiving the fax). Technology has improved since Congress passed the TCPA in 1991:

       Even on a traditional fax machine, the cost to receive a fax in terms of ink

       and paper is about 2 cents .... And, of course, it is easy to throw a traditional

       fax, like a piece of junk mail, in the trash.... But even that view of junk

       faxes is outdated as the traditional fax machine goes the way of the dinosaur.

       Most faxes are now received on computer fax servers that allow the

       recipient to view faxes on their computer and decide whether or not to print

       the document, reducing the cost to essentially zero.

Physicians Healthsource, Inc. v. Al/scripts Health Sols., Inc., No. 12 C 3233, 2017 U.S.

Dist. LEXIS 84696, at *8-*9 (N.D. Ill. June 2, 2017).9 Accordingly, analogizing faxes to

telephone calls appears much more reasonable than Plaintiff and Fischbein suggest.

       But even if the Court did agree that analogizing faxes to phone calls is inappropriate, that

would be insufficient reason to cast Exclusively Cats and Machonis aside. Exclusively Cats

rejected Lyngaas because of (1) its overly-broad interpretation of"advertisement," (2) its failure

                                                            •
to "squarely analyze the unique characteristics of surveys in terms of Sandusky, the TCP A's

statutory and regulatory text, or FCC interpretive documents," and (3) its failure to "identify the

central focus of Sandusky, statutes, regulations, and FCC guidance on offers to sell, not offers to

purchase." 444 F. Supp. 3d at 784-85. Likewise, Machonis rejected Lyngaas because (1) "the




9
   Plaintiffs damages allegations are nearly identical to those in Al/scripts. Compare Comp1. at
,r,r 5, 41 with 2017 U.S. Dist. LEXIS 84696, at *7-*8.
                                                  12
     Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 13 of 16




court failed to acknowledge either the legislative history or the FCC interpretations of the statute,

which expressly or implicitly run counter to the court's conclusion," and (2) it relied on overly-

broad definitions of"advertising." 2020 U.S. Dist. LEXIS 31330, at *17-*18. Therefore,

although both cases analogized faxes to telephonic survey requests, the guidance they referenced

was not necessary to their holdings. The Court feels no recrimination for citing both cases in

support of its conclusion that the Faxes are not facially "advertisements."

       Notably, both Exclusively Cats and Machonis point out the sensible conclusion that

because the FCC's 2006 Rule says that "any surveys that serve as a pretext to an advertisement

are subject to the TCP A's facsimile advertising rules," 71 Fed. Reg. at 25973 (emphasis added),

the 2006 Rule implies that not all faxed invitations to participate in surveys are "advertisements."

444 F. Supp. 3d at 782 ("However, the FCC purposefully chose not to state that all surveys are

advertisements under the TCPA and explicitly narrowed its analysis to surveys sitting in for

commercial offers. Implicit in the FCC's analysis is the assumption that surveys generally are

not advertisements under the TCP A."); 2020 U.S. Dist. LEXIS 31330, at* 10 (explaining that the

2006 Rule suggests "that unsolicited faxed surveys (like telephone surveys) that do not

encourage a purchase or other financial transaction[] are not prohibited per se, although they

would be unlawful if a pretext for advertising."). Accordingly, the FCC's guidance also supports

the Court's conclusion that the Faxes are not facially "advertisements."

       Additionally, the cases from the Northern District of Illinois which Plaintiff cites for the

proposition that "[a]ll that is needed for a fax to be considered an advertisement is an 'open

invitation[] to do business,"' Pl.'s Mem. in Opp'n at 9 (alteration in original), do not actually

support the broad interpretation Plaintiff advocates. Rather, those cases imply that to be an

advertisement, the "invitation to do business" must ask the recipient to buy something from the



                                                 13
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 14 of 16




sender, or sell something on the sender's behalf, rather than merely invite the recipient to answer

survey questions in exchange for modest incentive remuneration. 10

       By contrast, the two Northern District of Illinois cases that actually analyzed whether

faxes inviting paid survey /market research participation constitute "advertisements" under the

TCPA held that such faxes are not "advertisements" for much the same reason that Judge Jordan

gave in his Fischbein dissent: they are not advertising the commercial availability of anything.

See Podiatry in Motion, Inc. v. Interviewing Servs. of Am., LLC, No. 20 C 3159, 2020 WL

5909063, at *l, *3 (N.D. Ill. Oct. 5, 2020) (holding that fax offering $15 Amazon gift card for

answering survey questions as part of "large-scale market research survey" is not an

advertisement because it "is not making something commercially available; rather, it is asking

for the recipient to complete a survey"); Phillips Randolph Enters., LLC v. Adler-Weiner

Research Chicago, Inc., 526 F. Supp. 2d 851, 852-53 (N.D. Ill. 2007) (holding that fax offering

$200 honorarium for participating in "research discussion" as part of "research study" is not an

advertisement because it "does not promote a 'commercially available service,' but a research

study").




10
   See Able Home Health, LLC v. Onsite Healthcare, Inc., S.C., No. 16-cv-8219, 2017 WL
2152429, at* 2 (N.D. Ill. May 17, 2017) (holding that a fax touting the addition of a new
physician to sender's network along with a referral form for patients to identify what services
they want "[a]rguably ... promotes the availability of [defendant's physicians'] services");
Alpha Tech Pet, Inc. v. Lagasse, LLC, 205 F. Supp. 3d 970, 973 (N.D. Ill. 2016) (holding that
faxes providing prices of certain goods, encouraging customers to look up availability of other
products on defendants' website, and encouraging customers to place orders online or by phone
were '"invitation[s]' to do business [that are] plausibly ... advertisement[s]") (citation omitted);
Brodsky v. HumanaDental Ins. Co., No. 10 C 3233, 2014 WL 2780089, at *7 (N.D. Ill. June 12,
2014) (holding that faxes inviting recipients to sell sender's dental and vision plans "are open
invitations to do business with [defendant], not merely the promotion of research studies or
trials'') (emphasis added).
                                                 14
      Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 15 of 16




       Further, it does not appear that the Faxes constitute "indiscriminate, open-ended

invitation[s]" in any event, Phillips Randolph, 526 F. Supp. 2d at 853, because by asking

recipients to call "to answer a few qualifying questions for this research," Comp!. Exs. A, B, the

Faxes "make[] clear [that] individuals interested in participating in the [surveys] must be

qualified and are pre-screened." 526 F. Supp. 2d at 853. The Faxes are thus quite different from

the generic invitations to buy (or "do business") that are common in advertisements.

       In sum, the Court joins the bulk of authority faithful to the statute's text and the FCC's

regulations in holding that the Faxes are not facially "advertisements" under the TCPA.

       B. The Faxes Are Not Pretext For Future Advertisements

       The Faxes are not advertisements under a Pretext Liability theory, either. First, Plaintiff

failed to adequately plead pretext. Plaintiffs complaint did not allege that the Faxes served as

pretext for advertisements. Defendant nonetheless argued in its memorandum of law in support

of its motion to dismiss that the Faxes were not pretextual. ECF No. 16, at 15-16. Plaintiff

responded by saying: "Rather than relying solely on allegations that the Fax[es] [are] a pretext to

sell goods or services, Plaintiff directly alleges that the Fax[es] [are] ... advertisement[s] in that

[they] offer to purchase a service with profit as [their] aim." Pl.'s Mem. in Opp'n at 9. The rest

of Plaintiffs reply is non-responsive to Defendant's lack-of-pretext argument. This exchange is

insufficient to adequately plead a Pretext Liability theory. See Machonis, 2020 U.S. Dist. LEXIS

31330, at *20-*21, *25 (concluding that plaintiff failed to adequately plead pretext where

complaint lacked "any allegation that the Fax was intended to serve as a pretext for [d]efendant's

advertising of any commercial products or services (and [plaintiff] conceded in its opposition

papers that it is not relying on any such theory of liability)"); Podiatry in Motion, 2020 WL

5909063, at *2 ("Because [p]laintiff neither alleges nor argues in its response brief that the fax is



                                                  15
       Case 1:20-cv-02897-PAC Document 21 Filed 04/06/21 Page 16 of 16




a pretext to advertising, the Court does not address that question here .... "); Phillips Randolph,

526 F. Supp. 2d at 853 ("Plaintiffs comparison to [pretextual 'free' offerings] is also misguided .

. . . [T]he complaint does not allege that the fax was a pretext to an advertisement.") (citation

omitted).

       Second, even if the Court overlooked the pleading defect, Plaintiff would have no basis

for claiming pretext in this case. Plaintiff does not suggest that Defendant intended to use the

Faxes to advertise anything for sale to Plaintiff, nor to level future targeted advertising at

Plaintiff based on its responses to survey questions. See Comprehensive Health Care Sys. of the

Palm Beaches, Inc. v. M3 USA Corp., 232 F. Supp. 3d 1239, 1242-43 (S.D. Fla. 2017) (denying

motion to dismiss where fax directed recipient to survey weblink which sent recipient to

defendant's privacy policy which stated that defendant may target advertising and marketing at

recipient based on information he would provide in registering for the survey). Accordingly,

Plaintiff has not stated a claim for relief on a Pretext Liability theory.

                                           CONCLUSION

        For the reasons stated above, the Court GRANTS Defendant's motion. Because

amendment would be futile, the complaint is dismissed with prejudice. The Clerk of Court is

directed to close the motions at ECF numbers 15 and 16, enter judgment, and close this case.


  Dated: New York, New York                          SO ORDERED
         April_!::_, 2021


                                                                     J
                                                     HONORABLE PAUL A. CROTTY
                                                     United States District Judge




                                                   16
